J-S40042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                          Appellee

                     v.

MICHAEL C. VETETOE

                          Appellant               No. 183 MDA 2014


           Appeal from the Judgment of Sentence January 9, 2014
             In the Court of Common Pleas of Bradford County
            Criminal Division at No(s): CP-08-CR-0000225-2013


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.:                  FILED SEPTEMBER 04, 2014

      Appellant, Michael C. Vetetoe, appeals from the judgment of sentence

entered January 9, 2014, by the Honorable Jeffrey A. Smith, Court of

Common Pleas of Bradford County. We affirm.

      In the afternoon on May 23, 2013, Vetetoe became involved in a



regarding household chores. When Amons took her pet pit bull for a walk,

Vetetoe came out of the residence with a rifle and shot the dog three times



died as a result of its injuries.
J-S40042-14



        On November 5, 2013, Vetetoe entered an open guilty plea to one

count of disorderly conduct, a misdemeanor of the third degree.1            On



imprisonment. This timely appeal followed.

        On appeal, Vetetoe raises the following issue for our review:

        The [c]ourt abused its discretion by sentencing the Appellant in
        the aggravated range because there was not any aggravating
        circumstances established from the factors addressed at the time
        of the plea nor was there any aggravating circumstances
        indicated in the pre-




        Our standard when reviewing sentencing matters is as follows:

        Sentencing is a matter vested in the sound discretion of the
        Sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment.
        Rather, the appellant must establish, by reference to the record,
        that the sentencing court ignored or misapplied the law,
        exercised its judgment for reasons of partiality, prejudice, bias
        or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014)

(en banc) (citation omitted).

        Vetetoe challenges the discretionary aspects of his sentence.        A

challenge to the discretionary aspects of a sentence must be considered a

petition for permission to appeal, as the right to pursue such a claim is not

____________________________________________


1
    18 Pa.C.S. § 5503(a)(4).



                                           -2-
J-S40042-14



            Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa. Super.

2004) (citation omitted).

     An   appellant    challenging   the   discretionary   aspects   of   his

     four-part test:

     [We] conduct a four-part analysis to determine: (1) whether
     appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
     and 903; (2) whether the issue was properly preserved at
     sentencing or in a motion to reconsider and modify sentence,

     defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
     question that the sentence appealed from is not appropriate
     under the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

                                               s aggravated range sentence at



appellate brief also contains the requisite 2119(f) concise statement, in

which he argues that the trial court incorrectly applied a deadly weapon

enhancement to his sentence for disorderly conduct. See

at 4. The application of a deadly weapon enhancement raises a substantial

question for our review. See Buterbaugh, 91 A.3d at 1266.

     The deadly weapon enhancement provides, in part:

     When the court determines that the offender used a deadly
     weapon during the commission of the current conviction offense,
     the court shall consider the DWE/Used Matrix (§ 303.17(b)). An
     offender has used a deadly weapon if any of the following were
     employed by the offender in a way that threatened or injured
     another individual:



                                      -3-
J-S40042-14


     (i) Any firearm, (as defined in 42 Pa.C.S. § 9712) whether
     loaded or unloaded, or

     (ii) Any dangerous weapon (as defined in 18 Pa.C.S. § 913), or

     (iii) Any device, implement, or instrumentality capable of
     producing death or serious bodily injury.

204 Pa.Code § 303.10(a)(2)(i)-(iii).

     As noted, Vetetoe objected to the application of a deadly weapon

enhancement at sentencing.        See N.T., Sentencing, 1/9/2014 at 1.

Specifically, Vetetoe argued that the deadly weapon enhancement is

inapplicable in this instance because a weapon was not employed against an

                                             See id. at 1-2.




placed Sheilla Amons in danger, and that [he] did shoot a dog three to four



Vetetoe fired his weapon at t

that his conduct endangered Amons sufficient proof that Vetetoe employed



required to support the application of the deadly weapon enhancement. Our

finding is further bolstered by the on-the-record explanation the trial court

gave for imposing the aggravated range sentence:

     The reason for sentencing in the aggravated range, the [c]ourt is
     satisfied that a firearm was used although not against an
     individual, there were individuals in close proximity. The firearm
     was fired in excess of two times, that there was an extreme
     danger to others in the vicinity, and you killed a pet of an
     individual in front of them.

                                       -4-
J-S40042-14



Id. at 4.

      Based on the foregoing, we find no abuse of discretion in the trial




without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2014




                                  -5-